Citation Nr: 1749004	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-07 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

1.  Propriety of reduction of a disability rating for residuals of prostate cancer from 100 percent to 20 percent, effective May 1, 2014.

2.  Entitlement to an increased rating for residuals of prostate cancer, greater than 20 percent as of May 1, 2014.


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to April 1969. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

In July 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In a March 2015 remand, the Board remanded the claim to schedule the Veteran for a videoconference hearing.  However, in May 2015, the Veteran, through the representative, withdrew the hearing request.  Accordingly, the Board considers the request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(d), (e) (2016).

The issues of entitlement to service connection for anxiety and depression, as secondary to residuals of prostate cancer, and entitlement to a total disability rating due to individual unemployability (TDIU) have been raised by the record in a July 2015 private treatment record from Dr. S.B., but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350(a) (2016).  38 C.F.R. § 3.155(a) (2016).  When such a communication is received, the AOJ shall notify the claimant of the information needed to complete the application form or form prescribed by VA.  38 C.F.R. § 3.155(a) (2016); 79 Fed. Reg. 57,660 (2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2016).  That request is referred to the AOJ for appropriate action.   


FINDINGS OF FACT

1.  The Veteran's residuals of prostate cancer were shown to have improved at the time of the rating reduction.

2.  After May 1, 2014, the Veteran's prostate cancer residuals require the wearing of an absorbent material which must be changed two to four times per day but not more than four times per day.


CONCLUSIONS OF LAW

1.  The reduction in the rating for the Veteran's residuals of prostate cancer from 100 percent to 20 percent, effective May 1, 2014, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.105(e), 3.321(b)(1), 3.343(a), 3.344, 4.1-4.7, 4.73, 4.115b, Diagnostic Code 7528 (2016).

2.  Effective May 1, 2014, but not earlier, the criteria for a rating of 40 percent, but not higher, for residuals of prostate cancer have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters in October 2011 and January 2012.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). VA has also satisfied the duty to assist and the Veteran has not contended any deficiency of notice or assistance.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Propriety of Reduction

Service connection for prostate cancer was established in a December 2011 rating decision and the RO assigned a 100 percent rating effective July 7, 2011.

A December 2013 rating decision proposed to reduce the 100 percent rating for prostate cancer to 20 percent.  Notice was sent to the Veteran in December 2013, proposing to reduce the 100 percent rating for prostate cancer to 20 percent.  The Veteran responded and objected but did not submit additional evidence.  A February 2014 rating decision reduced the rating for prostate cancer residuals to 20 percent, effective May 1, 2014.  The Veteran appealed that decision to the Board.

A disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014); Greyzck v. West, 12 Vet. App. 288 (1999). 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014).  The Veteran's prostate cancer is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.  A 100 percent rating is assigned following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, at which point, if there has been no local recurrence or metastases for six months, examination will be scheduled, and the rating will be made based on residuals. 

If a rating has been continued at the same level for long periods, meaning five years or more, VA may not reduce the rating based on examinations less full and complete than those on which payments were authorized or continued.  38 C.F.R. § 3.344(a) (2016). 

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating.  38 C.F.R. § 3.344(c) (2016).  The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction.  Brown v. Brown, 5 Vet. App. 413 (1993). 

If a reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  A period of 60 days is allowed for response.  38 C.F.R. § 3.105(e) (2016).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (e), (i) (2016). 

A disability which has been continuously rated at or above any rating of disability for 20 or more years for compensation purposes will not be reduced to less than that rating except upon a showing that the rating was based on fraud.  The 20-year period will be computed from the effective date of the rating to the effective date of reduction of rating.  38 C.F.R. § 3.951 (2016).  

As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not show, noncompliance with the procedural requirements for rating reductions.  38 C.F.R. § 3.105(e) (2016).  Notice was issued with a statement of facts and reasons for the reduction.  An opportunity was provided to submit evidence against a proposed reduction.  A subsequent rating decision enacted the proposed reduction at the appropriate effective date.  Moreover, the Board finds the notice provisions have been satisfied.  Therefore, the Board will focus only upon the propriety of the reduction. 

For ratings that have been continued for five years or more, certain regulatory provisions apply.  38 C.F.R. § 3.344(a)-(b) (2016).  However, the 100 percent rating for prostate cancer had been in effect for less than five years at the time of the reduction.  The 100 percent rating was in place from July 7, 2011, to April 30, 2014, a period of less than three years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) do not apply.  For ratings in effect for less than five years, reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2016).  Nevertheless, there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. § 4.1, 4.2, 4.10, 4.13 (2016). 

Each disability be viewed in relation to its history.  38 C.F.R. § 4.1 (2016).  It is the reasonability of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  The rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that the improvement indicates improvement in the ability to function under ordinary conditions of life and work.  38 C.F.R. § 4.13 (2016).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown v. Brown, 5 Vet. App. 413 (1993).  

The November 2013 VA examination, which is the basis of the Veteran's reduction in compensation, found the Veteran had a diagnosis of adenocarcinoma of the prostate, in remission.  Specifically, the Veteran completed radiation therapy for prostate cancer in 1995 and then in 2009 his PSA rose to 6.3 and he was started on finasteride.  The examiner noted that the veteran was in a watchful waiting status.  The Veteran had voiding dysfunction causing urine leakage but did not require the wearing of absorbent material.  The Veteran's voiding dysfunction did not require the use of an appliance.  The voiding dysfunction caused daytime voiding interval between one and two hours.  The voiding dysfunction did not cause signs or symptoms of obstructed voiding.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  The Veteran had erectile dysfunction as a residual of prostate cancer treatment.  The examiner reported that the Veteran's voiding dysfunction affected his ability to work because he needed close access to a restroom.

As a result of the findings in the January 2013 VA examination, the RO reduced the Veteran's disability rating from 100 percent to 20 percent for service-connected prostate cancer.  The Board finds the notice provisions of 38 C.F.R. § 3.105(e) have been satisfied and the reduction in compensation is warranted, based on the November 2013 examiner's finding that the Veteran's prostate cancer was in remission.  The Veteran was experiencing voiding frequency and urgency, but was managing his symptoms and not wearing any pads or briefs.  His ability to work was affected by the need to have close access to a restroom.  The Board finds that the preponderance of the evidence shows improvement such that reduction was warranted.  The reduction occurred more than six months following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, at which point, there was no local recurrence or metastases.  There was no longer any active disease and the evidence showed that a 20 percent disability rating was appropriate based on the voiding frequency.

Accordingly, the Board finds that the preponderance of the evidence supported the reduction in rating and that the rating reduction was procedurally proper.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Prostate Cancer Effective May 1, 2014

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Diagnostic Code 7528 provides that following the cessation of surgical, x-ray, antineo-plastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in rating based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. §  3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2016).

As there is no evidence of renal dysfunction present for the Veteran, the Board will consider a higher rating under voiding dysfunction.

A 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent rating is assigned for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent rating is assigned for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a (2016).  

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2016).

At the July 2014 hearing, the Veteran reported having to urinate about five to six times a day and four to five times per night.  He testified that he wore adult undergarments at night.  He also testified that he changed his adult undergarments about four times per day.  The Veteran also testified that he had frequent bladder infections, as frequently as about once a month.  He testified that once in a while it was painful when he was trying to urinate.  He also testified that he was on medication to keep his PSA level down. 

At a March 4, 2015, VA examination, the Veteran was diagnosed with prostate cancer in remission.  The examiner reported that the Veteran did not have voiding dysfunction and did not have a history of symptomatic urinary tract or kidney infection.  The examiner opined that the Veteran's prostate cancer did not impact his ability to work.  The examiner further explained that there was no objective clinical evidence of associated residuals. 

At a March 30, 2015, VA examination, the Veteran was diagnosed with prostate cancer in remission.  The examiner reported that the Veteran had voiding dysfunction that did not cause urine leakage or use of an appliance.  The examiner noted that the Veteran's voiding dysfunction caused daytime voiding interval between one and two hours.  The Veteran's voiding dysfunction did not cause signs or symptoms of obstructed voiding.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  The examiner opined that the Veteran's prostate cancer did not impact his ability to work.  The examiner opined that there was insufficient evidence to warrant a diagnosis of an acute or chronic urinary incontinence condition.  The examiner noted that the Veteran had given a subjective history of urinary incontinence requiring the use of incontinence pads.  However, the examiner noted that there was no documentation of that in the Veteran's medical records.  The examiner opined that if a urinary incontinence diagnosis was confirmed, it was less likely than not due to the prostate cancer treatment.  The examiner explained that although radiation could cause residual urinary symptoms, including incontinence, the residuals would develop at the time of treatment and not several years later. 

The Veteran submitted a July 2015 private treatment record from Dr. S.B.  Dr. S.B. diagnosed prostate cancer in remission.  Dr. S.B. noted that the Veteran had completed radiation therapy in 1995 and was now in watchful waiting status.  Dr. S.B. stated that the Veteran had a voiding dysfunction.  Dr. S.B. stated that the Veteran's voiding dysfunction caused some frequency and incontinence.  The voiding dysfunction caused leakage and required absorbent material that required changing more than four times per day.  The Veteran's voiding dysfunction did not require the use of an appliance.  The Veteran's voiding dysfunction caused a daytime voiding interval between two and three hours and nighttime awakening to void three to four times.  The Veteran's voiding dysfunction did not cause signs or symptoms of obstructed voiding.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  Dr. S.B. opined that the Veteran had anxiety and depression secondary to the prostate cancer.  Dr. S.B. opined that the Veteran would need to take unscheduled breaks to rest at unpredictable intervals during a workday and was unable to work due to the condition. 

While the evidence is inconsistent on the severity of the Veteran's voiding dysfunction, resolving all reasonable doubt in favor of the Veteran, his voiding dysfunction requires the wearing of absorbent materials which must be changed two to four times per day.  Where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); Massey v. Brown, 7 Vet. App. 204 (1994).  The Board finds that the evidence does not show the use of an appliance of that absorbent materials that must be changed more than four times per day.  The evidence also does not show obstructed voiding or renal dysfunction.

Accordingly, the Board finds that the evidence supports the assignment of a 40 percent rating, but not higher, for residuals of prostate cancer, effective May 1, 2014, but not earlier.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reduction of the rating for prostate cancer from 100 percent to 20 percent, effective May 1, 2014, was proper and the claim for restoration is denied.

Entitlement to a 40 percent rating, but not higher, for residuals of prostate cancer, effective May 1, 2014, but not earlier, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


